Case 1:16-cr-00756-JSR Document 16 Filed 08/19/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 
  
 

ee  , ¢
UNITED STATES OF AMERICA
SEALED ORDER
_ Vi. -
16 Cr.
JOHN DOE, . a
% y 3 a ees nd
Defendant. : ee O "hai di & ed
Soe ee ee ee ee ee ee CK

WHEREAS, an Application has been made by the United
States of America, with the consent of the defendant ABSAR
HAARIS (“the Defendant”), for the temporary sealing of filings
and other docket entries regarding the Defendant in the above-
captioned case;

WHEREAS, the Court finds that the Defendant’s safety
may be placed at risk and active law enforcement investigations
may be compromised if the Government’s Application is not
granted;

TT IS HEREBY ORDERED that filings as to the Defendant
in the above-captioned case be filed under seal until further
order of the Court;

IT IS FURTHER ORDERED that no docket entries as to the
Defendant and no docket entries as to this case shall be made in

the above-captioned matter until further Order of the Court;

 

 

 

 

 

 

 

 

 

 
Case 1:16-cr-00756-JSR Document 16 Filed 08/19/20 Page 2 of 2

 

IT IS FURTHER ORDERED that counsel for the Defendant

and the Government may be provided a copy of the transcripts of

 

proceedings in this matter without further Order of the Court;

and

IT I§ FURTHER ORDERED that the Government shall report

 

to the Court on or before six months after execution of this
Order regarding the continuing need, if any, to maintain these
matters under seal.

Dated: New York, New York
November 1) 2016

 

 

HONORABLE JED S//RAKOFF
United States District Judge
Southern District of New York

 

 

 

 

 
